Rashad Bey
#)2100255
Middlesex County H
269 Treble Cove Road
P.O. Box 565

Billerica, MA 01821

Se2

=

ER

AS

UNABLE TO FORWARB

&
=
a
ut
oO
i
=
fv
pm]
-
iu
i

QELEVERASLE

 
Case 1:21-cv-10409-ADB

Rashad Bey

#J2100255

Middlesex County House of Correction
269 Treble Cove Road

P.O. Box 565

Billerica, MA 01821

Document 7 Filed 06/17/21 Page 2 of 6

5/3/21
CGase1le4iqvitO409nkRB Deecuents Hiflecdhbes/30/21 pPRagetoeb3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

RASHAD BEY, aka ANTHONY GUESS,
Petitioner,
Vv. Civil Action No. 21-10409-ADB

COMMONWEALTH OF
MASSACHUSETTS, et al.,

Respondents.

BURROUGHS, D.J.

State prisoner Rashad Bey, who is also known as Anthony Guess, has filed a petition for a
writ of habeas corpus under 28 U.S.C. § 2254 (‘Petition’) and paid the filing fee. The petition has
not been served pending the Court’s review of the pleading. See Rule 4 of the Rules Governing
Section 2254 Cases in the United States District Courts (requiring a judge to dismiss a § 2254
petition if it “plainly appears” that the petitioner is not entitled to relief). For the reasons set forth
below, the Court will DENY the Petition without prejudice.

The status of the Commonwealth’s criminal prosecution against Bey is not clear in the
Petition. Bey represents that he was convicted on February 12, 2021 and was sentenced the same
day for confinement from February 12, 2021 through April 1, 2021. Elsewhere in the Petition,
however, Bey states, “I was and still am being held to answer for an alleged crime without an
indictment of a Grand Jury and deprived of life liberty and property without due process of law.”
Pet. at 7.

To the extent that Bey is a pretrial detainee, the Court will abstain from exercising

jurisdiction over this action to avoid interfering with a state criminal proceeding. “Abstention is
Cease lal qvith4Oo-hRB cRecumaents FrllecheM3p21 PRage2e63

a devise designed to facilitate the side-by-side operation of federal and state courts, balancing
their respective interests in the spirit of comity.” Coggeshall v. Mass. Bd. of Registration of
Psychologists, 604 F.3d 658, 664 (1st Cir. 2010). “Except in the most extraordinary cases, a
federal court must presume that state courts, consistent with the imperatives of the Supremacy
Clause, see U.S. Const. art. VI, are fully competent to adjudicate federal constitutional and
statutory claims properly presented by the parties.” Casa Marie, Inc. v. Super. Ct., 988 F.2d 252,
262 (ist Cir. 1993) (footnote omitted). Under Younger abstention, see Younger v. Harris, 401
U.S. 37 (1971), “a federal court must abstain from hearing a case if doing so would ‘needlessly
inject’ the federal court into ongoing state proceedings.” Coggeshall, 604 F.3d at 664 (quoting
Brooks v. N.H. Supreme Ct., 80 F.3d 633, 637 (1st Cir. 1996)). Younger abstention is even
appropriate where litigants “claim violations of important federal rights,” Jn re Justices of
Superior Ct. Dept. of Mass. Trial Ct., 218 F.3d 11, 17 (1st Cir. 2000), as long as the federal
claims can be “raised and resolved somewhere in the state process,” Maymd-Meléndez v.
Alvarez-Ramirez, 364 F.3d 27, 36 (1st Cir. 2004) (emphasis added).

Here, the Court would “needlessly inject” itself in a pending state criminal proceeding if
it were to consider Bey’s claim. Notwithstanding Bey’s conclusory assertion that he has “used
all [his] state remedies” and his puzzling statement that he “couldn’t file an appeal because he
was unlawfully arrested,” Pet. at 8, the Court has no reason to believe that Bey will not have an
opportunity to raise all pertinent issues within the state court system, whether in front of the trial
court or on appeal.

Even if Younger abstention does not apply because Bey has already been convicted of a
crime, the Court will nonetheless deny the Petition for failure to exhaust his state remedies. A

petitioner seeking relief under § 2254 must show that he has exhausted all his state remedies, or,
Caseil2alcevitO409-kPB rRecunent Hiledo@A130/21 HAagesheb3

in the alternative, that the state did not offer appropriate corrective measures. See 28 U.S.C.

§ 2254(b)(1). A claim in a § 2254 petition is not exhausted unless a petitioner has presented his
claim “in each appropriate state court (including a state supreme court with powers of
discretionary review).” Baldwin v. Reese, 541 U.S. 27, 29 (2004). In Massachusetts, exhaustion
requires presentation of the federal claim in question to the Supreme Judicial Court (“SJC”). See
Janosky v. St. Amand, 594 F.3d 39, 50 (1st Cir. 2010). “Even if the SJC declines to grant review
... the petitioner must have fairly presented the federal claim within the four corners of his
ALOFAR [application for leave to obtain further appellate review].” Jd. Here, Bey has not
provided any substantive showing that he has exhausted his state court remedies in the manner
set forth above or is unable to do so.

Accordingly, for the reasons set forth above, the Petition is DENIED without prejudice.

 

IT IS SO ORDERED.
4/30/2021 /s/ Allison D. Burroughs
DATE UNITED STATES DISTRICT JUDGE
Base 2leevitO4WrARB Recument6 rileddeH{9041 HRagesl G1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

RASHAD BEY, aka ANTHONY GUESS,
Petitioner,
v. Civil Action No. 21-10409-ADB

COMMONWEALTH OF
MASSACHUSETTS, et al.,

Respondents.

FINAL ORDER OF DISMISSAL
In accordance with the order dated April 29, 2021, dismissing this action for the reasons
stated therein, it is hereby ORDERED that the above-captioned matter is dismissed in its
entirety.
Dated: 4/30/2021 By the Court,

/s/ Karen Folan
Deputy Clerk
